06/07/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0547


                                          DA 20-0547


 JANET L. HAFFNER-LYNN,
                                                                           JUN 0 7 2:21
                                                                         Bowen
               Plaintiff and Appellant,                               Cleric of G;o.c.----nw000
                                                                               Suprema Court
                                                                         State of
                                                                                  Montana

         v.                                                          ORDER

 MISTY L. ANNALA,

               Defendant and Appellee.



         Pursuant to Appellant's motion for an extension of tirne, and good cause therefore,
         IT IS ORDERED that Appellant has until July 2, 2021, within which to file the reply
brief.
         No further extensions will be granted.
         DATED this         day of June, 2021.
                                                  For the Court,



                                                  By.
                                                                Chief Justice